Appeal from order denying a motion to vacate an ex parte order for the examination of the proposed defendant, before action brought, to obtain information to frame a complaint. The affidavit submitted in support of the motion shows that the proposed plaintiff has ample information upon which to predicate a complaint based upon information and belief. Therefore, there is no necessity for the examination. Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.